Citation Nr: 0206175	
Decision Date: 06/12/02    Archive Date: 06/20/02	

DOCKET NO.  96-50 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from August 1973 to August 
1976, and from January 1977 to August 1994, to include active 
duty in the Gulf War Theater.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied service connection for 
bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran's tinnitus is causally linked to his exposure 
to excessive noise, as a vehicle mechanic and mechanical 
maintenance supervisor, over a 20 year period while on active 
duty. 

3.  The medical evidence shows that the veteran does not have 
a current hearing loss disability of either ear as defined by 
the applicable VA regulation. 


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2001).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.385 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Board notes at the outset, that 
during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) and regulations implementing 
that Act became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The VCAA provides that VA 
will make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate claims and requires VA to 
notify claimants and representatives of the evidence 
necessary to substantiate claims.  A review of the claims 
folder reveals that the RO in its statements of the case has 
informed the veteran and his representative of the evidence 
necessary to substantiate his pending claims.  All known and 
available evidence has been collected for review and the 
veteran has been provided examinations that are adequate for 
rating purposes.  There is no indication that there is any 
additional relevant evidence that has not been obtained.  The 
RO considered all of the relevant evidence and applicable law 
and regulations in adjudicating the veteran's claims.  All 
development necessary under VCAA has been completed.

The Board further notes that the RO adjudicated both claims 
on the merits.  (See Supplemental Statement of the Case 
issued in October 2001, which included reference to VCAA.)  
In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be established for disability 
resulting from injury or disease incurred or aggravated in 
line of duty.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to establish the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings.  
Continuity of symptomatology is required where the condition 
is not shown to be chronic.  When chronicity in service is 
not supported, continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 cycles per second (Hertz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these relevant frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC tests are less than 94 percent.  38 C.F.R. § 3.385.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.

Analysis  The veteran retired in 1994 after more than 20 
years of active duty.  Service personnel records reflect that 
he served for 16 years as a light vehicle mechanic, and for 4 
years and 9 months as a mechanical maintenance supervisor.  
The service medical records, to include a report of the 
separation examination,  show no complaint of hearing loss or 
tinnitus.  Audiometric examinations performed during service 
did not reveal hearing loss of either ear, as defined by the 
applicable VA regulation, 38 C.F.R. § 3.385.  

Shortly after the veteran's retirement in 1994, he filed a 
claim for service connection for numerous disabilities, 
including bilateral hearing loss and tinnitus.  He was 
provided a VA audiometric examination in December 1995.  The 
results of that examination did not meet or exceed the pure 
tone decibel thresholds necessary for an award of service 
connection in accordance with 38 C.F.R. § 3.385.  Speech 
recognition scores were recorded as 98 percent for the right 
ear and 96 percent for the left ear.  At this time, the 
veteran reported bilateral tinnitus was "periodic, happens 
occasionally."  He stated that it consisted of a "faint 
humming or buzzing" and had "no effect on daily activities."  

The veteran was provided another VA audiometric examination 
in November 1997.  Again, the pure tone decibel thresholds 
reported for the relevant frequencies in each ear did not 
meet the regulatory requirements for an allowance of service 
connection for hearing loss in accordance with 38 C.F.R. 
§ 3.385 except for right ear speech recognition, which was 
recorded as 88 percent.  During this examination, the veteran 
also complained of tinnitus, which was described as a buzzing 
sound that occurred from once a week to once a month.  A 
report of an examination dated in December 1997, with the 
same audiometric findings, is also of record. 

In March 2001, the veteran was provided a VA (fee basis) 
audiometric examination.  The reported pure tone decibel 
thresholds for the relevant frequencies for both the right 
and left ear did not meet the regulatory criteria for an 
award of service connection for hearing loss in accordance 
with 38 C.F.R. § 3.385.  On this occasion, speech recognition 
scores were listed as 100 percent for each ear.  The veteran 
complained of constant bilateral tinnitus, which he described 
as a humming sound,  which was loud at times. 

While the periodic audiometric examinations during and after 
service show a gradual increase in the pure tone decibel 
thresholds at the relevant frequencies for both ears, right 
worse than left, the fact is that, with only one exception, 
these examinations showed that the veteran has never met the 
minimum regulatory level of hearing loss for an award of 
service connection in accordance with 38 C.F.R. § 3.385.  
That is, aside from the isolated finding of a right ear 
speech recognition score of 88 percent in November-December 
1997, no audiometric examination on file reveals that the 
veteran has auditory thresholds in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 hertz which is 40 decibels 
or greater or three such thresholds which are 26 decibels or 
greater.  The numerous service and post-service audiometric 
examinations included the March 2001 audiometric examination, 
which revealed speech recognition scores of 100 percent for 
both ears and, as with the earlier exams, showed that the 
pure tone decibel thresholds for the relevant frequencies for 
both the right and left ear did not meet the regulatory 
criteria for hearing loss as defined by 38 C.F.R. § 3.385.  
Under these circumstances, the Board finds that the veteran 
does not have a current diagnosis of a hearing loss 
disability within the meaning of the cited legal authority.

While the veteran contends that he has a hearing loss and has 
difficulty hearing spoken speech when there are other noises 
or voices present, in the absence of competent evidence of a 
current hearing loss disability, and in view of the 
overwhelming weight of the evidence showing no such hearing 
loss, the Board must conclude that the preponderance of the 
evidence is against the veteran's claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

As to the veteran's claim for service connection for 
tinnitus, while the service medical records show no such 
complaint or diagnosis, it is apparent that he had some 
exposure to excessive noise over a 20-year period of active 
duty working around vehicles.  Moreover, at the time of the 
veteran's 1995 and 1997 VA audiometric examinations, he gave 
a history of intermittent tinnitus and, upon examination in 
2001, he reported that his tinnitus was constant.  While not 
specifically linking the veteran's tinnitus to service, the 
only relevant history in the post-service examination reports 
is his statements pertaining to in-service noise exposure 
with the onset of tinnitus during that time.  Under these 
circumstances, the Board finds that the evidence is at least 
in equipoise as to whether the veteran's tinnitus began 
during or as the result of service.  Accordingly, the Board 
finds that, in applying the doctrine of reasonable doubt 
(Gilbert, supra; Ortiz v. Principi, supra), service 
connection is warranted for tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

